Citation Nr: 0511492	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  04-31 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for chronic multiple rheumatoid arthritis.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from October 1948 to August 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran seeks a rating greater than 30 percent for 
rheumatoid arthritis of multiple joints.  He specifically 
argues that the findings of arthritis in the cervical spine 
and lumbosacral spine cannot be separated from his service-
connected rheumatoid arthritis.  

The disability is evaluated under Diagnostic Code (Code) 
5002, rheumatoid (atrophic) arthritis.  38 C.F.R. § 4.71a 
(2004).  The Board observes that the current 30 percent 
rating was assigned in 1958 under the rating criteria then in 
effect.  The current rating schedule includes 20 percent and 
40 percent ratings, but has no provision for a 30 percent 
evaluation.  Because the 30 percent evaluation has been in 
effect since 1958, it may not be reduced absent fraud.  
38 U.S.C.A. § 110 (West 2002); 38 C.F.R. § 3.951(b).  The 
Board will only assess whether any rating greater than 30 
percent is in order.  

Under Code 5002, rheumatoid arthritis is rated as either an 
active process or based on chronic residuals of the disease.  
Residuals such as limitation of motion or favorable or 
unfavorable ankylosis are rated under the appropriate 
diagnostic codes for the specific joints involved.  If the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Code 5002.

The evidence of record at this time reveals no active disease 
process; therefore, the disability must be rated based on 
residuals.  However, current medical evidence reveals the 
presence of degenerative arthritis or osteoarthritis only in 
the spine, fingers, and feet, as well as tendonitis in the 
shoulders.  The evidence is negative for nodules or joint 
deformity consistent with rheumatoid arthritis.  Therefore, 
there is a question as to which joints, if any, actually have 
residuals of rheumatoid arthritis.   
    
The Board observes that service connection for rheumatoid 
arthritis has been in effect since 1953.  Rating decisions 
since that date and thereafter have evaluated the disability 
based on symptoms affecting a variety of joints, though the 
joints in question were not always the same from one rating 
decision to the next.  For example, the 1953 rating decision 
discussed the right shoulder, left hip, right knee, and right 
second and third toes.  The 1958 rating decision discussed 
the left ankle, left heel, left elbow, and left fifth toe.  
This history only adds to the confusion as to which joints 
should be evaluated in rating the service-connected 
rheumatoid arthritis.  In order to ensure that the veteran 
receives the proper disability rating, the Board finds an 
examination is needed to address these questions.  To that 
end, a remand is required.         

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be scheduled for an examination by a 
rheumatologist to determine the severity 
of chronic residuals of rheumatoid 
arthritis, if any.  The examination 
should include any test or study deemed 
necessary by the examiner, to include 
laboratory studies and X-rays.  The 
claims folder must be made available to 
the examiner for review for the 
examination and the examination report 
must indicate whether such review was 
accomplished.  

The RO should advise the veteran that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.

The examiner should review the claims 
folder, to include prior rating decisions 
concerning the service-connected 
rheumatoid arthritis and the VA 
examinations on which they were based, as 
well as the report of the May 2003 VA 
examination and recent VA treatment 
records.  After completing a current 
examination and the record review, the 
examiner is asked to determine which 
joints, if any, are currently affected by 
chronic residuals of rheumatoid 
arthritis.  For each major joint or group 
of minor joints affected, the examiner 
should specify what the chronic residual 
is.  In the case of ankylosis or 
limitation of motion, the examiner should 
indicate the extent of ankylosis or the 
range of motion.  The examiner should 
identify any major joint or group of 
minor joints with symptoms or disability 
related solely to degenerative arthritis 
or other disorder.  If the examiner is 
unable to provide any of the requested 
information, the report should so state.         

2. After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARK W. GREENSTREET	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


